Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Joseph G. Fenske on 11/16/2021.
During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended) A drone control device, capable of controlling a drone according to a battery level, comprising:
a flight distance calculation unit, configured to calculate a flight distance, according to an airframe position at any time point, a highest attitude attained during a current flight, and a landing place of the drone;
a battery status acquisition unit, configured to acquire the battery level of the drone;
an estimated battery consumption calculation unit, configured to calculate an estimated battery consumption when the drone flies over the flight distance calculated by the flight distance calculation unit, the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight, the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the flight distance calculated by the flight distance calculation unit is relatively long, and the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the battery consumption after the flight is started is relatively high; and
a return decision unit, configured to decide, on the basis of the estimated battery consumption and the battery level of the drone, whether the drone is capable of flying over the flight distance and return.

2. (Previously Presented) The drone control device of claim 1, 
wherein the battery status acquisition unit is configured to acquire the battery level of the drone and the battery consumption corresponding to the actions performed by the drone while in flight.

3. (Previously Presented) The drone control device of claim 1, 
wherein the battery status acquisition unit is configured to acquire the battery consumption after the flight is started.

4. (Original) The drone control device of claim 1, 
wherein the estimated battery consumption calculation unit is configured to correct the calculated estimated battery consumption, according to at least one of the flight distance calculated by the flight distance calculation unit and the battery consumption after the flight is started.

5. (Cancelled) 



6. (Original) The drone control device of claim 1, comprising:
a return signal generation unit, configured to generate a signal reminding the drone to return.

7. (Original) The drone control device of claim 1, comprising:
a return signal generation unit, configured to generate a signal capable of making the drone return or making a data processing device outside the drone display a signal recommending the drone to return.

8. (Original) The drone control device of claim 1, comprising:
a landing position reception unit, configured to receive one or more landing information of the drone; and
an airframe position reception unit, configured to receive airframe position information of the drone at any time point.

9. (Currently Amended) A drone control method, capable of controlling a drone according to a battery level, comprising:
a step of calculating a flight distance, in which a flight distance is calculated according to an airframe position at any time point, a highest attitude attained during a current flight, and a landing position of the drone; 
a step of acquiring a battery status, in which a battery level of the drone is acquired; 
a step of calculating estimated battery consumption, in which the estimated battery consumption when the drone flies over the flight distance calculated in the step of calculating a flight distance, is calculated based on a battery consumption corresponding to actions performed by the drone while in flight, the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the flight distance calculated by the flight distance calculation unit is relatively long, and the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the battery consumption after the flight is started is relatively high; and
a step of deciding to return, in which whether the drone is capable of flying over the flight distance and return is decided, on the basis of the estimated battery consumption and the battery level of the drone.

10. (Currently Amended) A program for controlling a drone, which is a control program stored on a non-transitory computer readable medium and read and executed by a computer to control the drone according to a battery level, wherein the computer is made to perform following functions:
a flight distance calculation unit calculates a flight distance, according to an airframe position at any time point, a highest attitude attained during a current flight, and a landing place of the drone; 
a battery status acquisition unit acquires the battery level of the drone; 
an estimated battery consumption calculation unit calculates an estimated battery consumption when the drone flies over the flight distance calculated by the flight distance calculation unit, the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight, the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the flight distance calculated by the flight distance calculation unit is relatively long, and the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the battery consumption after the flight is started is relatively high; and
a return decision unit decides, on the basis of the estimated battery consumption and the battery level of the drone, whether the drone is capable of flying over the flight distance and return.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 09/14/2021 (Pages 6-9 and 10 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663